FILED
                           NOT FOR PUBLICATION                               JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30157

              Plaintiff-Appellee,                D.C. No. 9:13-cr-00034-DWM

 v.
                                                 MEMORANDUM*
JONATHAN LEE OLIVER,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jonathan Lee Oliver appeals from the district court’s judgment and

challenges the 100-month sentence imposed following his guilty-plea conviction

for wire fraud, in violation of 18 U.S.C. § 1343; money laundering, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 1957; and structuring, in violation of 31 U.S.C. § 5324(a)(1). We

dismiss.

      Oliver contends that the district court procedurally erred in determining that

his prior North Dakota state misdemeanor conviction for fleeing or attempting to

elude a police officer should score a criminal history point under U.S.S.G.

§ 4A1.2(c). The government argues that this appeal should be dismissed based on

the appeal waiver contained in the parties’ plea agreement. Reviewing de novo,

see United States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011), we dismiss.

Oliver’s waiver of “any and all right to directly appeal any aspect of the sentence”

unambiguously encompasses the claim he raises on appeal. See id. Contrary to

Oliver’s contention, the provision of the plea agreement that authorizes him, under

certain circumstances, to collaterally attack his sentence under 28 U.S.C. § 2255

does not permit this direct appeal.

      DISMISSED.




                                          2                                    14-30157